900 F.2d 251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.RAYMOND MUNCY, Defendant-Appellee.
No. 89-6352.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1990.Decided:  March 29, 1990.Rehearing and Rehearing In Banc Denied April 16, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 89-761-R)
William H. Glazebrook, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William H. Glazebrook appeals an order of the district court granting in part and denying in part injunctive relief sought by Glazebrook in connection with a claimed denial of access to legal materials.  We find no abuse of discretion and affirm on the reasoning of the district court.  Glazebrook v. Muncy, C/A No. 89-761-R (W.D.Va. Nov. 24, 1989).  We also deny Glazebrook's motion for a temporary restraining order filed in this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED